Appellant's motion for a rehearing merely reiterates matters called to our attention in the original submission herein, and which the original opinion, by Judge Krueger, has passed upon in its well considered reasoning.
This motion again calls to our attention relator's allegation that the designation by the Governor of Georgia of certain agents for the purpose of conveying relator back to his home state did not bear the impression of the Great Seal of the State of Georgia. This as well as all other matters called to our attention have been passed upon satisfactorily to this court in its original opinion, and the motion for a rehearing is therefore overruled.